                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., DEMOCRACY
 NASHVILLE-DEMOCRATIC
 COMMUNITIES, THE EQUITY ALLIANCE,
 and THE ANDREW GOODMAN
 FOUNDATION,

                 Plaintiffs,

 v.                                                              Case No. 3:19-cv-00365
                                                                 Judge Aleta A. Trauger
 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee,
 MARK GOINS, in his official capacity as
 Coordinator of Elections for the State of
 Tennessee, HERBERT SLATERY III, in his
 official capacity as Attorney General of the
 State of Tennessee, the STATE ELECTION
 COMMISSION, and DONNA BARRETT,
 JUDY BLACKBURN, GREG DUCKETT,
 MIKE MCDONALD, JIMMY WALLACE,
 TOM WHEELER, and KENT YOUNCE, in
 their official capacities as members of the State
 Election Commission,

                 Defendants.



      PLAINTIFFS’ MOTION FOR LEAVE TO FILE A REPLY TO DEFENDANTS’
      RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELMINARY
            INJUNCTION AND FOR EXCESS PAGES IN THEIR REPLY

        Plaintiffs respectfully request leave of Court to file a Reply Brief in response to

Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction, and request for excess

pages in their reply. Plaintiffs filed their Motion for Preliminary Injunction on August 16, 2019.

Defendants filed their Response in Opposition on August 30, 2019. Pursuant to this Court’s

                                                  1

      Case 3:19-cv-00365 Document 45 Filed 09/06/19 Page 1 of 5 PageID #: 559
Practice and Procedures Manual and Middle District of Tennessee Local Rule 7.01, Plaintiffs,

with leave of Court, may file a reply to a non-dispositive motion within 7 days of service of the

response. Plaintiffs, thus, seek leave of Court to file a reply that addresses Defendants’

arguments. Plaintiffs’ reply brief is attached hereto as Exhibit B.

       In addition, pursuant to the Middle District of Tennessee’s Local Rule 7.01(a), Plaintiffs’

reply would ordinarily be limited to 5 pages. Plaintiffs respectfully request that they be

permitted to submit a reply of not more than 12 pages, excluding the case caption, signature

lines, and certificate of service, as per Middle District of Tennessee Local Rule 7.03(a).

       Based on the foregoing, Plaintiffs request that the Court enter the Proposed Order

attached hereto as Exhibit A.



Dated: September 6, 2019                              Respectfully submitted,

                                                      /s/ Taylor A. Cates
                                                      TAYLOR A. CATES, BPR No. 20006
                                                      WILLIAM D. IRVINE JR., BPR No. 35193
                                                      BURCH, PORTER, & JOHNSON, PLLC
                                                      130 N. Court Avenue
                                                      Memphis, TN 38103
                                                      (901) 524-5165
                                                      tacates@bpjlaw.com
                                                      wirvine@bpjlaw.com

                                                      JON GREENBAUM*
                                                      EZRA D. ROSENBERG*
                                                      JULIE HOUK*
                                                      POOJA CHAUDHURI*
                                                      LAWYERS’COMMITTEE FOR CIVIL
                                                      RIGHTS UNDER LAW
                                                      1500 K Street, NW, Ste. 900
                                                      Washington, D.C. 20005
                                                      (202) 662-8600
                                                      jgreenbaum@lawyerscommittee.org

                                                  2

    Case 3:19-cv-00365 Document 45 Filed 09/06/19 Page 2 of 5 PageID #: 560
                                       erosenberg@lawyerscommittee.org
                                       jhouk@lawyerscommittee.org
                                       pchaudhuri@lawyerscommittee.org

                                       IRA M. FEINBERG*
                                       HOGAN LOVELLS US LLP
                                       390 Madison Avenue
                                       New York, NY 10017
                                       (212) 918-3509
                                       ira.feinberg@hoganlovells.com

                                       ALLISON M. RYAN*
                                       CAROLYN A. DELONE**
                                       KYLE M. DRUDING**
                                       HOGAN LOVELLS US LLP
                                       555 Thirteenth Street, NW
                                       Washington, DC 20004-1109
                                       (202) 637-5600
                                       allison.holt@hoganlovells.com
                                       carrie.delone@hoganlovells.com
                                       kyle.druding@hoganlovells.com

                                       YAEL BROMBERG*
                                       BROMBERG LAW LLC
                                       The Andrew Goodman Foundation
                                       10 Mountainview Road
                                       Upper Saddle River, NJ 07458
                                       (201) 995-1808
                                       yaelbromberglaw@gmail.com

                                       DANIEL AYOADE YOON, BPR No.
                                       028798
                                       2004 8th Ave S
                                       Nashville, TN 37204
                                       (615) 541-5141
                                       danielayoadeyoon@gmail.com

                                       *admitted pro hac vice
                                       **pro hac vice pending

                                       Counsel for the Tennessee State Conference
                                       of the N.A.A.C.P., Democracy Nashville–

                                   3

Case 3:19-cv-00365 Document 45 Filed 09/06/19 Page 3 of 5 PageID #: 561
                                       Democratic Communities, the Equity
                                       Alliance, and the Andrew Goodman
                                       Foundation




                                   4

Case 3:19-cv-00365 Document 45 Filed 09/06/19 Page 4 of 5 PageID #: 562
                                   CERTIFICATE OF SERVICE

       The undersigned herby certifies that a copy of the foregoing document has been served via the

Court’s CM/ECF electronic case filing system to:

       ALEXANDER S. RIEGER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       alex.rieger@ag.tn.gov

       KELLEY L. GROOVER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       kelley.groover@ag.tn.gov

This 6th day of September, 2019.

                                                       /s/ Taylor A. Cates
                                                       TAYLOR A. CATES




                                                   5

      Case 3:19-cv-00365 Document 45 Filed 09/06/19 Page 5 of 5 PageID #: 563
